DETAILED ACTION
	This action is responsive to 02/11/2020.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US Pub. 2021/0327965 same as PCT/CN2018/071530) in view of Wu et al. (US Patent 10,430,000 B2), hereinafter Wu.
Regarding claim 1, He discloses a touch display panel (see figs. 1, 5, and 7-8), comprising: a substrate layer (substrate 101-see fig. 1), a light emitting layer (see, for example, fig. 5-planarization layer 11, OLED in openings 302, pixel definition layer 30, and touch electrodes (see figs. 1 and 7-8) constitute the claimed light emitting layer), a polarizer (polarizer 122-see fig. 11 and [0046]), and a cover plate which are arranged in sequence (an encapsulation cover plate 123-see fig. 11, [0082] and [0106]); wherein the light emitting layer comprises a planarization layer (planarization layer 11-see fig.1 and [0080]), and a first touch electrode layer (first touch electrode 201-see figs. 1, 7a, and 8).
He does not appear to expressly disclose a thin film encapsulation layer different from a cover plate.
However, He, in for example, fig. 11 with description in [0019], [0082], and [0106] discloses that the touch display device further comprises a flexible encapsulation layer for encapsulating the OLED array structure (see [0019]) which may be a thin film encapsulation layer or an encapsulation cover plate 123.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean from the combined teachings of Lee the idea of incorporating a thin film encapsulation layer and/or an encapsulation cover plate with the touch display device, which simply amounts to combining prior art elements according to known methods to yield predictable results.
In the invention of He, the first touch electrode 201 is formed directly on the planarization layer 11, therefore, He is silent with regards to the limitation of a first pixel definition layer, and a first touch electrode layer which are arranged in sequence.
Wu, in for example, fig. 15, teaches a touch display device having a pixel definition layer being part of the display medium layer 1534 (equated to the claimed first pixel definition layer), a second touch electrode 1550 (equated to the first pixel 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Wu with the invention of He to arrive at a touch display device having first and second touch electrodes separated by an insulating layer, the insulating layer being a pixel definition layer, which simply amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 9, He discloses a manufacturing method of a touch display (see [0026]) panel as claimed in claim 1, comprising following steps of: S1: providing a substrate layer (substrate 101-see fig. 1), wherein a planarization layer is formed on the substrate layer (planarization layer 11-see fig.1 and [0080]); S3: depositing a first touch electrode layer (first touch electrode 201-see fig. 1); S4: depositing a second pixel definition layer on the first touch electrode layer (dielectric layer 21 on first electrode 201-see figs. 1, 7a, and 8); S5: depositing a second touch electrode layer on the second pixel definition layer (second touch electrode 202-see figs. 1, 7a, and 8), wherein the first touch electrode layer and the second touch electrode layer are not in contact with each other to form an embedded touch circuit (see figs. 1, 7a, and 8, wherein the first touch electrode 201 and the second touch electrode 202 are separated by the dielectric layer 21); S6: depositing a third pixel definition layer on the second touch electrode layer to form a light emitting layer (pixel definition layer 30-see figs. 7a and 8); and a polarizer, and a cover plate in sequence (polarizer 122, and a thin film encapsulation layer or an encapsulation cover 123-(see fig. 11 and [0046], [0082], and [0106])).
He does not appear to expressly disclose a thin film encapsulation layer different from a cover plate.
However, He, in for example, fig. 11 with description in [0019], [0082], and [0106] discloses that the touch display device further comprises a flexible encapsulation layer for encapsulating the OLED array structure (see [0019]) which may be a thin film encapsulation layer or an encapsulation cover plate 123.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean from the combined teachings of Lee the idea of incorporating a thin film encapsulation layer and/or an encapsulation cover plate with the touch display device, which simply amounts to combining prior art elements according to known methods to yield predictable results.
In the invention of He, the first touch electrode 201 is formed directly on the planarization layer 11, therefore, He is silent with regards to the limitation of depositing a first pixel definition layer on the planarization layer, and a depositing a first touch electrode on the first pixel definition layer.
Wu, in for example, fig. 15, teaches a touch display device having a pixel definition layer being part of the display medium layer 1534 (equated to the claimed first pixel definition layer), a second touch electrode 1550 (equated to the first pixel electrode) disposed on the pixel definition layer, an insulating layer 1540 disposed on the second touch electrode (insulating layer 1540 can be equated to a second pixel 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Wu with the invention of He to arrive at a touch display device having first and second touch electrodes separated by an insulating layer, the insulating layer being a pixel definition layer, which simply amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claims 2 and 10, He discloses wherein the light emitting layer further comprises a second pixel definition layer (dielectric layer 21 on first electrode 201-see figs. 1, 7a, and 8) and a second touch electrode layer which are arranged in sequence (second touch electrode 202-see figs. 1, 7a, and 8), the second pixel definition layer is disposed on the first touch electrode layer (the dielectric layer 21 is disposed on the first touch electrode 201-see figs. 1, 7a, and 8), the second touch electrode layer is disposed on the second pixel definition layer, and the first touch electrode layer and the second touch electrode layer are not in contact with each other to form an embedded touch circuit (as shown in, for example, figs. 1 and 7a, the touch electrode includes a first touch electrode 201, a second touch electrode 202, and the dielectric layer 21 disposed between the first and the second touch electrodes).
Regarding claims 3 and 11, He discloses wherein the light emitting layer further comprises a third pixel definition layer, and the third pixel definition layer is disposed between the second touch electrode layer and the thin film encapsulation layer (see, for example, figs. 7a and 8, wherein pixel definition layer 30 is disposed on the second touch electrode 202). 
Regarding claim 4 and 12, Wu is further relied upon to teach wherein the first touch electrode layer is in a rhombic grid shape (see, for example, fig. 14).  
Regarding claims 6 and 14, He discloses wherein the first touch electrode layer is made of a material selected from titanium-aluminum alloy or silver nanowires (see, for example, wherein it is disclosed that conductive material for the touch electrodes (201, 202) may include Al, Ti, graphene, carbon nanotubes … or material consisting of at least two of the above materials-see [0077] and [0079]).  
Regarding claim 17, He discloses a touch display device, comprising: a body, wherein the body comprises a touch display panel as claimed in claim 1 (a touch display device-see [0005] and figs. 1-11).  
Regarding claim 18, He discloses wherein the light emitting layer further comprises a second pixel definition layer (dielectric layer 21 on first electrode 201-see figs. 1, 7a, and 8) and a second touch electrode layer which are arranged in sequence (second touch electrode 202-see figs. 1, 7a, and 8), the second pixel definition layer is disposed on the first touch electrode layer (the dielectric layer 21 is disposed on the first touch electrode 201-see figs. 1, 7a, and 8), the second touch electrode layer is disposed on the second pixel definition layer, and the first touch electrode layer and the second touch electrode layer are not in contact with each other to form an embedded touch circuit (as shown in, for example, figs. 1 and 7a, the touch electrode includes a first touch electrode 201, a second touch electrode 202, and the dielectric layer 21 disposed between the first and the second touch electrodes).
Regarding claim 19, He discloses wherein the light emitting layer further comprises a third pixel definition layer, and the third pixel definition layer is disposed between the second touch electrode layer and the thin film encapsulation layer (see, for example, figs. 7a and 8, wherein pixel definition layer 30 is disposed on the second touch electrode 202).  
Regarding claim 20, Wu is further relied upon to teach wherein the first touch electrode layer is in a rhombic grid shape (see, for example, fig. 14). 
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Wu, and further in view of Lee (US Patent 10,620,731 B2).
Regarding claims 5 and 13, He in for example [0052] discloses that a material for the dielectric layer can be … an organic insulating material. However, He in view of Wu does not appear to expressly teach wherein a material used for the first pixel definition layer comprises polyimide.
Lee, in for example, [col. 16, ll. 27-30], teaches a pixel definition layer PDL that may be a polyimide based compound.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of He and Wu by using any known material for forming insulating layers, such as polyimide, as a simple substitution of one known element for another to yield predictable results.

Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests these limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627